DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 17 and 18 of U.S. Patent No. 11,189,118 to MARCINKOWSKI in view of FISHER (US Pub. 2019/0371096). 
Regarding claims 1, 11 and 16,
MARCINKOWSKI teaches a system for controlling and securing smart devices within a unit of a multi-family residential or commercial property, the system comprising: 
a property management platform for the multi-family residential or commercial property, a status request corresponding to a smart door lock of a plurality of smart devices, where the property management platform is configured to be communicatively coupled via a wide area network (WAN) communication link to a smart thermostat hub that is communicatively coupled via a non-WAN communication link to the plurality of smart devices, and where the status request is configured to cause the property management platform to transmit control information to the smart thermostat hub via the WAN communication link, the control information configured to cause the smart thermostat hub to transmit a command to retrieve status information from the smart door lock via the non-WAN communication link; and 
receive the status information from the property management platform, the status information received by the property management platform from the smart thermostat hub via the WAN communication link after retrieval from the smart door lock by the smart thermostat hub via the non-WAN communication link (claim 1 recites, “A system for controlling and securing a plurality of smart devices within a unit of a multi-family residential or commercial property, the system comprising: a smart hub comprising: one or more processors; a memory communicatively coupled to the one or more processors; a first communication interface configured to communicatively couple the one or more processors to a Long Range (LoRa) wide area network (LoRaWAN) communication link; and a second communication interface configured to communicatively couple the one or more processors to the plurality of smart devices and to a user device associated with an occupant of the unit via a non-LoRaWAN communication link; where the one or more processors are configured to: receive control information via the LoRaWAN communication link from a property management platform for the multi-family residential or commercial property, the control information including a request for a status check associated with an electronic door lock, identify at least one smart device of the plurality of smart devices based on the control information, the at least one smart device including the electronic door lock, transmit a command derived from the control information to the at least one smart device via the non-LoRaWAN communication link, receive status information from the electronic door lock via the non-LoRaWAN communication link based on transmission of the command, and transmit the status information to the property management platform for the multi-family residential or commercial property via the LoRaWAN communication link”; also see claims 11 and 17).
Marcinkowski fails to expressly teach “a user device associated with an occupant of a unit of multi-family residential or commercial property, the user device comprising: a memory; and one or more processors  communicatively coupled to the memory, the one or more processors configured to communicate with the property management platform” as claimed.
FISHER (U.S. Pub. 2019/0371096) teaches a user device (fig. 2, element 100) associated with an occupant of a unit of multi-family residential or commercial property, the user device comprising: a memory(122, 123 in fig. 2); and one or more processors (116) communicatively coupled to the memory, [0076] teaches that the one or more processors are configured to transmit to the property management platform (260) via WAN (110). 
Before the effective filing date of the invention, it would have been obvious to modify the Marcinkowski system per the teachings of Fisher, including a user device which is communicatively coupled to the property management platform, for the purpose of providing a means by which the user device may login to the system if in possession of valid credentials, and transmit/receive notifications and data to/from the property management platform, thereafter (See [0050] of Fisher).
Regarding claim 2,
Fisher teaches that the status information indicates whether a current state of the smart door lock is a locked state or an unlocked state (550 in fig. 11 and 650 in fig. 12 are determined for the purpose of actuating a locked state of the door lock following an unlocked state, therefore at least steps 550 and 650 are interpreted as corresponding to “status information [indicative of the] current state of the smart door lock, as claimed).
Regarding claims 3, 12 and 17,
Fisher teaches that the user device further comprises a display device configured to display a graphical user interface (GUI) that includes a current state of the smart door lock ([0075] teaches that the wireless portable computer 100 also includes a display 119) . 
Regarding claim 4,
Fisher teaches that the GUI is configured to display log information associated with the smart door lock, to enable initiation of a status check of the smart door lock, or a combination thereof (claim 4 teaches “portable computer stores the result in an event log in said second memory circuit.”)
Regarding claims 5, 13 and 18,
Marcinkowski teaches that the one or more processors are further configured to: receive a user input indicating to lock the smart door lock; and based on receipt of the user input, transmit a request to lock the smart door lock to the property management platform to cause the property management platform to transmit second control information to the smart thermostat hub via the WAN communication link, the second control information configured to cause the smart thermostat hub to transmit a lock command to the smart door lock via the non-WAN communication link (claim 18 teaches, “ an offline door lock configurable to change between a locked state or an unlocked state via access credentials stored at a memory of the offline door lock”)“.
Regarding claim 6,
Marcinkowski teaches that the one or more processors are further configured to: receive a user input indicating to unlock the smart door lock; and based on receipt of the user input, transmit a request to unlock the smart door lock to the property management platform to cause the property management platform to transmit third control information to the smart thermostat hub via the WAN communication link, the third control information configured to cause the smart thermostat hub to transmit an unlock command to the smart door lock via the non-WAN communication link(claim 18 teaches, “ an offline door lock configurable to change between a locked state or an unlocked state via access credentials stored at a memory of the offline door lock”)“.
Regarding claim 7,
Fisher teaches that the non-WAN communication link comprises at least one of a Wireless Fidelity (Wi-Fi) communication link, a ZigBee communication link, a Bluetooth communication link, and a Bluetooth Low Energy (BLE) communication link ([0113] teaches that the lock controller 1810 may communicate via BLE protocol; also see [0119]).
Regarding claim 10,
Fisher teaches the WAN communication link comprises a Long Range (LoRa) wide area network (LoRaWAN) communication link ([0122] teaches that user device will have a high power or long-range radio that can talk to a cellular tower, and eventually communicate with a property management platform 260.).
Regarding claim 14,
Fisher teaches that receiving the status information comprises: receiving, by the one or more processors, a response message from the property management platform based on transmission of the status request, the response message including the status information ([0121] teaches that the lock controller will transmit an encrypted message back to the WPC (i.e., user device)).
Regarding claim 15,
Fisher teaches that receiving the status information comprises: obtaining, by the one or more processors, the status information from an audit  database, where the property management platform is configured to the status information at the audit log database and to transmit a message that indicates a status check of the smart door lock is complete ([0136] teaches that an event log is now updated on the central computer at step 432, based on a message sent by the user device (WPC)).
Regarding claim 19,
Fisher teaches that the non-WAN communication link comprises at least one of a Wireless Fidelity (Wi-Fi) communication link, a ZigBee communication link, a Bluetooth communication link, and a Bluetooth Low Energy (BLE) communication link ([0113] teaches that the lock controller 1810 may communicate via BLE protocol; also see [0119]).
Regarding claim 20,
Fisher teaches that the WAN communication link comprises a low-power, wide area network (LPWAN) communication link or a Long Range (LoRa) wide area network (LoRaWAN) communication link ([0122] teaches that user device will have a high power or long-range radio that can talk to a cellular tower, and eventually communicate with a property management platform 260.)
Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,189,118 to MARCINKOWSKI in view of FISHER (US Pub. 2019/0371096) and HAMMONS (US Pub. 2018/0234489).
Regarding claims 8 and 9,
MARCINKOWSKI, in combination with Fisher, teaches the apparatus of claim 1, but fails to expressly teach the further limitations of claims 8 and 9.
HAMMONS teaches the WAN communication link comprises a low-power, wide area network (LPWAN) communication link; and the LPWAN communication link comprises at least one of a narrowband — Internet of Things (NB-IoT) communication link, a Sigfox-based communication link, and a Weightless communication link ([0126] teaches that the IoT gateway operates in a manner to avoid high utilization rates (which can result in high temperature, reduced response times, and other undesirable effects) of the computational capabilities of the IoT gateway, by performing analyses only when the IoT gateway is in a lower power state).
Before the effective filing date of the invention, it would have been obvious to further modify the system of Marcinkowski per the teachings of Hammons so as to include LPWAN communication link as recited, for the purpose of including any hardware, circuitry, and/or software that enables IoT devices to receive and/or transmit data over a wireless medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689